      Case 5:20-cv-00131-TKW-EMT Document 12 Filed 08/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

JAMES RUSSELL JOHNSON,

       Petitioner,

v.                                                          Case No. 5:20cv131-TKW-EMT
STATE OF FLORIDA,

       Respondent.
                                                   /

                                           ORDER

       This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 10) and Petitioner’s objections (Doc. 11). Based on my de

novo review of the issues raised in the objections, I agree with the magistrate judge’s

determination that the amended habeas petition should be dismissed because there

are no special circumstances that would warrant this Court’s intervention in

Petitioner’s pending criminal case in state court.1 I also agree with the magistrate

judge’s determination that a certificate of appealability should be denied because

Petitioner has not made a substantial showing of a violation of a constitutional right.


       1
          The documents attached to the objections (which were not filed with the amended habeas
petition) do not undermine this conclusion. Indeed, although those documents show that Petitioner
was pro se (with standby counsel) when he filed his original demand for speedy trial in September
2019, they also show that Petitioner had court-appointed counsel when he filed his pro se notice
of expiration of speedy trial in March 2020. As a result, the notice was a nullity under Florida law,
see Burke v. State, 732 So.2d 1194 (Fla. 4th DCA 1999), in addition to being ineffective as a result
of the COVID-19 administrative order issued by the Florida Supreme Court.
Case 5:20-cv-00131-TKW-EMT Document 12 Filed 08/10/20 Page 2 of 2




Accordingly, it is ORDERED that:

1.    The magistrate judge’s Report and Recommendation is adopted and

      incorporated by reference in this Order.

2.    This amended habeas petition DISMISSED, and a certificate of

      appealability is DENIED.

3.    The Clerk shall close the case file.

DONE and ORDERED this 10th day of August, 2020.

                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                                   2
